Mr. Justice Clayton
delivered the opinion of the court.
The record in this cause is prolix and complicated, presenting several points which might be considered; but in our view, a single one will dispose of the case. It is an attachment in the circuit court of Harrison county, sued out by one citizen of Louisiana against another citizen of the same State, as is set forth upon the face of the proceedings. It was a case at law. A motion was made to quash the attachment, which was overruled. If this were erroneous, all the subsequent proceedings are affected by it, and we may still reverse for that error.
The laws in regard to attachments confer extraordinary remedies, and are to be confined to the cases embraced in their express terms.
The eleventh section of the statute, which relates to attachments against absconding debtors, does not, especially when taken in connection with the twelfth, confine the right to proceed to citizens of this State, but seems to extend it equally to all. But the sixteenth section, which regulates the proceeding against non-resident defendants, expressly limits the right to residents of this State. It is needless to inquire why the distinction is made. It is plainly drawn. Good reasons in policy maybe assigned for it, and it must be observed.
This attachment cannot be sustained without an entire disregard of the distinction, and without extending the laws beyond their obvious import. The construction here adopted, has been long since enforced in Tennessee, under a similar statute. Cook’s Rep. 49.
This decision will have no influence upon an attachment in *665chancery, in reference to which, a different,rule, to some extent, has already been laid down by this court, That rests upon a different statute.
The judgment will be reversed, the motion to quash sustained, and the attachment dismissed.